DETAILED ACTION
Response to Amendment
	The amendment filed on 7/1/2022 has been entered. Claims 1, 3, 5, 10, 15, 18, 20, 23, 25, 27 and 48 have been amended, claims 2, 4, 6, 11, 16-17, 19, 21, 24, 26, 28-47 and 49-60 have been cancelled, and claims 1, 3, 5, 7-10, 12-15, 18, 20, 22-23, 25, 27 and 48 remain pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-8, 18, 27 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al. (US 2020/0374960 A1); in view of Nammi (US 2019/0081739 A1).

Regarding claim 1; Deenoo discloses a method implemented by a user equipment (UE)  of reporting channel state information (CSI) to a serving cell, said method comprising: receiving downlink transmissions from the serving cell on one or more serving downlink beams of the serving cell (a WTRU may be configured with a serving beam and one or more candidate beams in a PDCCH monitoring and/or beam monitoring set; see paragraph [0097]); sending measurement reports according to a UE-specific CSI configuration for the serving cell (the WTRU may measure and feedback to the gNB CSI and/or L1 beam quality metric for the beams of L1 beam management set; the L1 beam management set is WTRU-specific DL beam-specific CSI-RS configuration; see paragraphs [0088] and [0092] – [0093]), said measurement reports comprising beam link quality indicators for the serving downlink beams in the serving cell and one or more non-serving downlink beams in the serving cell (a WTRU may monitor beam link quality of each beam of the beam link monitoring set; RRC reporting by the WTRU may include quality of the serving and candidate beams; see paragraph [0097], [0104] and [0202]-[0204]); and adapting the CSI configuration used for sending measurement reports depending on a beam link quality of one or more of the serving downlink beams in the serving cell (the WTRU may be configured with an L1 beam management set for periodical and beam measurement for L1 beam management procedures; the WTRU may use CSI and beam link quality metric measurement configuration (e.g. measurement duration and periodicity) to measure and feedback the gNB CSI and/or L1 beam quality metric; see paragraphs [0091] - [0092]), wherein adapting the CSI configuration used for sending the measurement reports comprising changing a reporting frequency of the measurement reports for the serving cell based on the beam link quality of the serving downlink beams in the serving cell (when the beam failure rate is larger than a configured threshold, a WTRU may change the measurement reporting period by a factor related to the rate of beam failure events in the current cell; see paragraphs [0104] and [0203]).
Deenoo discloses a WTRU may change the measurement reporting period based on beam quality in a current cell.
Deenoo does not explicitly disclose decreasing the reporting frequency of the measurement report responsive to an improvement in the link quality.
Nammi discloses wherein changing the reporting frequency of the measurement reports for the serving cell comprises decreasing the reporting frequency of the measurement reports for the serving cell responsive to an improvement in the beam link quality of the serving downlink beams (determining a repetition factor for reporting feedback information (e.g. CSI/CQI); when the radio conditions are better and robust, a lower value of repetition factor is used; a lower value of repetition factor reduces the frequency of reporting feedback information (e.g. CSI/CQI); see paragraphs [0036]–[0038], [0042] and [0085]) . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deenoo and Nammi to decrease the reporting frequency of the measurement reports in responsive to an improvement of the link quality to reduce power usage (see ABSTRACT of Nammi).

Regarding claim 7; Deenoo discloses the method of claim 1, wherein adapting the CSI configuration used for sending measurement reports comprises: comparing a beam link quality indicator for at least one serving downlink beam to a threshold (a WTRU may determine a beam failure rate which is larger than a configured threshold; see paragraph [0203]); and changing the reporting frequency of the measurement reports based on the comparison (the WTRU may change the measurement reporting period by a factor related to the rate of beam failure events in the current cell; see paragraph [0203]).

Regarding claim 8; Deenoo discloses the method of claim 7, wherein changing the reporting frequency of the measurement reports comprises: sending the measurement reports at a first reporting frequency when the beam link quality indicator is greater than the threshold (a WTRU is configured to measure and report for the beam with a periodicity when link failure does not occur (e.g. beam link quality is greater than a threshold); see paragraphs [0093] and [0202] – [0203]); and sending the measurement reports at a second reporting frequency greater than the first reporting frequency when the beam link quality indicator is lower than the threshold (when the WTRU have a beam failure rate which is larger than a configured threshold, the WTRU may increase the measurement reporting period; see paragraph [0203]). 

 	Regarding claims 18 and 48; Deenoo discloses a method implemented by a base station in a serving cell of the wireless communication network of configuring channel state information (CSI) reporting by a user equipment (UE), said method comprising: receiving measurement reports according to a UE-specific CSI configuration for a serving cell (the WTRU may measure and feedback to the gNB CSI and/or L1 beam quality metric for the beams of L1 beam management set; the L1 beam management set is WTRU-specific DL beam-specific CSI-RS configuration; see paragraphs [0088] and [0092] – [0093]), said measurement reports comprising beam link quality indicators for one or more serving downlink beams in the serving cell and one or more non-serving downlink beams in the serving cell (a WTRU may be configured with a serving beam and one or more candidate beams in a PDCCH monitoring and/or beam monitoring set; A WTRU may monitor beam link quality of each beam of the beam link monitoring set; RRC reporting by the WTRU may include quality of the serving and candidate beams; see paragraph [0097], [0104] and [0202]-[0204]); and signaling the user equipment to adapt the UE-specific CSI configuration for the measurement reports depending on a beam link quality of one or more of the serving downlink beams (the WTRU may be configured with an L1 beam management set for periodical and beam measurement for L1 beam management procedures; the WTRU may use CSI and beam link quality metric measurement configuration (e.g. measurement duration and periodicity) to measure and feedback the gNB CSI and/or L1 beam quality metric; see paragraphs [0091] - [0092]); wherein signaling the user equipment to adapt the UE-specific CSI configuration for the measurement reports comprises signaling the user equipment to change a reporting frequency of the measurement reports depending on the beam link quality of the serving downlink beams of the serving cell (when the beam failure rate is larger than a configured threshold, a WTRU may change the measurement reporting period by a factor related to the rate of beam failure events in the current cell; see paragraphs [0104] and [0203]).
Deenoo discloses a WTRU may change the measurement reporting period based on beam quality in a current cell.
Deenoo does not explicitly disclose decreasing the reporting frequency of the measurement report responsive to an improvement in the link quality.
Nammi discloses wherein signaling the user equipment to change the reporting frequency of the measurement reports comprises decreasing the reporting frequency of the measurement reports responsive to an improvement in the beam link quality of the serving downlink beams (a network node determines a repetition factor for reporting feedback information (e.g. CSI/CQI); when the radio conditions are better and robust, a lower value of repetition factor is used; a lower value of repetition factor reduces the frequency of reporting feedback information (e.g. CSI/CQI); see paragraphs [0036]–[0038], [0042] and [0085]) . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deenoo and Nammi to decrease the reporting frequency of the measurement reports in responsive to an improvement of the link quality to reduce power usage (see ABSTRACT of Nammi).

	Specifically for claim 48; Deenoo discloses a base station in a serving cell of the wireless communication network, said base station comprising: an interface circuit configured for communication with one or more serving cells the wireless communication network (a communication system may include WTRUs and base stations; radio frequency transceiver in a base station; see paragraphs [0019], [0254] and Fig. 1A); and a processing circuit (a processor; see paragraph [0254]). 

Regarding claim 27; Deenoo discloses a user equipment in a wireless communication network (a WTRU; see paragraph [0031] and Fig. 1B), said user equipment comprising, said user equipment comprising: an interface circuit (a transceiver 120; see paragraph [0031] and Fig. 1B) configured for communication with one or more serving cells the wireless communication network (WTRUs communicate with base station in a communication system; see Fig. 1A); and a processing circuit configured to: receive downlink transmissions from the serving cell on one or more serving downlink beams of the serving cell (a WTRU may be configured with a serving beam and one or more candidate beams in a PDCCH monitoring and/or beam monitoring set; see paragraph [0097]); send measurement reports according to a UE-specific CSI configuration for the serving cell (the WTRU may measure and feedback to the gNB CSI and/or L1 beam quality metric for the beams of L1 beam management set; the L1 beam management set is WTRU-specific DL beam-specific CSI-RS configuration; see paragraphs [0088] and [0092] – [0093]), said measurement reports comprising beam link quality indicators for the serving downlink beams in the serving cell and one or more non-serving downlink beams in the serving cell (A WTRU may monitor beam link quality of each beam of the beam link monitoring set; RRC reporting by the WTRU may include quality of the serving and candidate beams; see paragraph [0097], [0104] and [0202]-[0204]); and adapt the CSI configuration used for sending measurement reports depending on a beam link quality of one or more of the serving downlink beams in the serving cell (the WTRU may be configured with an L1 beam management set for periodical and beam measurement for L1 beam management procedures; the WTRU may use CSI and beam link quality metric measurement configuration (e.g. measurement duration and periodicity) to measure and feedback the gNB CSI and/or L1 beam quality metric; see paragraphs [0091] - [0092]); wherein adapting the CSI configuration used for sending the measurement reports comprising changing a reporting frequency of the measurement reports for the serving cell based on the beam link quality of the serving downlink beams in the serving cell (when the beam failure rate is larger than a configured threshold, a WTRU may change the measurement reporting period by a factor related to the rate of beam failure events in the current cell; see paragraphs [0104] and [0203]).
Deenoo discloses a WTRU may change the measurement reporting period based on beam quality in a current cell.
Deenoo does not explicitly disclose decreasing the reporting frequency of the measurement report responsive to an improvement in the link quality.
Nammi discloses wherein changing the reporting frequency of the measurement reports for the serving cell comprises decreasing the reporting frequency of the measurement reports for the serving cell responsive to an improvement in the beam link quality of the serving downlink beams (determining a repetition factor for reporting feedback information (e.g. CSI/CQI); when the radio conditions are better and robust, a lower value of repetition factor is used; a lower value of repetition factor reduces the frequency of reporting feedback information (e.g. CSI/CQI); see paragraphs [0036]–[0038], [0042] and [0085]) . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deenoo and Nammi to decrease the reporting frequency of the measurement reports in responsive to an improvement of the link quality to reduce power usage (see ABSTRACT of Nammi). 

Claims 3, 9-10, 12-15, 19-20, 22-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo; in view of Nammi; and in further view of Reial et al. (WO 2017/162287 A1).

	Regarding claim 3; Deenoo discloses a WTRU may change the measurement reporting period by a factor related to the rate of beam failure events in the current cell.
	The combination of Deenoo and Nammi does not explicitly disclose increasing the reporting frequency in responsive to a deterioration in the beam link quality.
Reial further discloses the method of claim 2, wherein adapting the reporting frequency of the measurement reports for the serving cell comprises: increasing the reporting frequency of the measurement reports for the serving cell responsive to a deterioration in the beam link quality of the serving downlink beams (the measurement rate may be increased if measurement reports indicate that the link quality is close to a too poor quality threshold; see lines 11-12, page 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deenoo, Nammi and Reial to increase the reporting frequency when the beam link quality is deteriorating to provide efficient configuration of mobility measurement (see lines 29-30, page 1). 
	
	Regarding claim 9; Deenoo discloses a WTRU measures and reports beam link quality.
	The combination of Deenoo and Nammi does not explicitly disclose varying a number of non-serving downlink beams for measurements.
Reial discloses the method of claim 1, wherein adapting the CSI configuration used for sending measurement reports comprises varying a number of non-serving downlink beams of the serving cell for which measurements are reported depending on beam link quality indicators for the serving downlink beams of the serving cell (if the measurement report indicates a link degradation, the network nodes activate reference signals in additional candidate transmission beams and in other nodes and request the wireless device to measure and report; see lines 3-12, page 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deenoo, Nammi and Reial to request a wireless device to measure and report additional candidate transmission beams when link quality is degraded in order to switch a beam and/or serving network node (see lines 3-12, page 27).

	Regarding claim 10; Deenoo discloses a WTRU measures and reports beam link quality.
	The combination of Deenoo and Nammi does not explicitly disclose increasing a number of non-serving downlink beams for measurements when link quality is degraded.
Reial discloses the method of claim 9, wherein varying the number of non-serving downlink beams of the serving cell for which measurements are reported comprises: increasing the number of non-serving downlink beams for which measurements are reported responsive to a deterioration in the beam link quality of the serving downlink beams (if the measurement report indicates a link degradation, the network nodes activate reference signals in additional candidate transmission beams and in other nodes and request the wireless device to measure and report; see lines 3-12, page 27), and decreasing a number of candidate downlink beams for which measurements are reported responsive to an improvement in the beam link quality of the serving downlink beams (it is suggested that when the measurement report indicates a link improvement, the number of candidate beams are decreased; see lines 3-12, page 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deenoo, Nammi and Reial to request a wireless device to increase/decrease number of candidate transmission beams based on serving beam quality to reduce the impact on the network of the mobility monitoring process (see lines 20-23, page 5). 

	Regarding claim 12; Deenoo discloses a WTRU measures and reports beam link quality based on a CSI configuration.
	The combination of Deenoo and Nammi does not explicitly disclose selecting a measurement configuration based on signal quality level.
Reial discloses the method of claim 1, wherein adapting the CSI configuration used for sending measurement reports comprises: storing two or more CSI configurations in a memory (the reference signals are first to be transmitted according to one of the multiple configurations; see lines 14-16, page 21); and selecting an active CSI configuration from the CSI configurations stored in the memory depending on beam link quality indicators for the serving downlink beams in the serving cell (when the wireless device reports a certain signal quality level, a different measurement configuration is used; see lines 25-30, page 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deenoo, Nammi and Reial to select a measurement configuration based on link quality level to guarantee that the network and the wireless device are operating according to compatible configuration assumption (see lines 21-24, page 21).

	Regarding claim 13; Deenoo discloses a WTRU measures and reports beam link quality based on a CSI configuration.
	The combination of Deenoo and Nammi does not explicitly disclose changing CSI configuration responsive to change in the beam link quality.
Reial discloses the method of claim 1, wherein adapting the CSI configuration used for sending measurement reports comprises: receiving, responsive to a change in the beam link quality of the serving downlink beams, control information from the serving cell or an another cell instructing the user equipment to change CSI configuration (the transmission of reference signals and the measurement rate may thus be increased when measurement reports indicate the link quality is close to a too poor quality threshold; see lines 3-14, page 18); and changing the CSI configuration responsive to receipt of the control information from the serving cell or the another cell (the network informs the wireless device via downlink control or via a RRC channel to measure and report candidate transmission beam quality; see lines 17-25, page 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deenoo, Nammi and Reial to change CSI configuration responsive to a change in beam link quality in order to provide efficient configuration of mobility measurement (see lines 29-30, page 1).

	Regarding claim 14; Deenoo discloses a WTRU measures and reports beam link quality based on a CSI configuration.
	The combination of Deenoo and Nammi does not explicitly disclose reporting beam link quality for serving downlink beam prior to other downlink beams.
Reial discloses the method of claim 1, further comprising responsive to detection of a beam link failure of a serving downlink beam, prioritizing transmission of beam link quality indicators for the serving downlink beam for which the failure was detected over beam link quality indicators of other downlink beams in a same cell group (if the measurement report indicates a link degradation, the network node requests the wireless device to measure and report reference signal quality in the candidate transmission beams; see lines 3-10, page 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deenoo, Nammi and Reial to report beam link quality for serving downlink beam prior to other downlink beams to determine necessary switching procedure (see lines 10-13, page 27).

	Regarding claim 15; Deenoo discloses a WTRU measures and reports beam link quality based on a CSI configuration.
	The combination of Deenoo and Nammi does not explicitly disclose the serving cell comprises a secondary serving cell.
Reial discloses the method of claim 1, wherein: the serving cell comprises a secondary serving cell (a communication network comprises network nodes 110a and 110b; the network node 110a transmits/receives signals in an active transmission beam 104b; therefore, network 110b is a secondary serving cell; see lines 19-27, page 7 and Fig. 1); and sending measurement reports comprises sending measurement reports on an uplink control channel in a primary serving cell, and the secondary serving cell (the wireless device transmits measurement report signaling in the uplink control channel; see lines 23-28, page 9 and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deenoo, Nammi and Reial to include a secondary serving cell to provide wider network coverage (see lines 16-21, page 7).

	 

	Regarding claim 20; Deenoo discloses a WTRU may change the measurement reporting period by a factor related to the rate of beam failure events in the current cell.
The combination of Deenoo and Nammi does not explicitly disclose increasing the reporting frequency when the beam link quality is deteriorating.
Reial further discloses the method of claim 18, wherein signaling the user equipment to change the reporting frequency of the measurement reports comprises: 6In re: Min WANG et al. PCT Application No.: PCT/EP2019/051787 Filing Date: January 24, 2019signaling the user equipment to increase the reporting frequency of the measurement reports responsive to a deterioration in the beam link quality of the serving downlink beams (the measurement rate may be increased if measurement reports indicate that the link quality is close to a too poor quality threshold; see lines 11-12, page 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deenoo, Nammi and Reial to increase the reporting frequency when the beam link quality is deteriorating to provide efficient configuration of mobility measurement (see lines 29-30, page 1). 

	Regarding claim 22; Deenoo discloses a WTRU measures and reports beam link quality.
	The combination of Deenoo and Nammi does not explicitly disclose varying a number of non-serving downlink beams for measurements.
Reial discloses the method of claim 18, wherein signaling the user equipment to adapt the UE-specific CSI configuration for the measurement reports comprises signaling the user equipment to vary a number of non-serving downlink beams of the serving cell for which measurements are reported depending on the beam link quality indicators for the serving downlink beams of the serving cell (if the measurement report indicates a link degradation, the network nodes activate reference signals in additional candidate transmission beams and in other nodes and request the wireless device to measure and report; see lines 3-12, page 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deenoo, Nammi and Reial to request a wireless device to measure and report additional candidate transmission beams when link quality is degraded in order to switch a beam and/or serving network node (see lines 3-12, page 27).

	Regarding claim 23; Deenoo discloses a WTRU may change the measurement reporting period by a factor related to the rate of beam failure events in the current cell.
The combination of Deenoo and Nammi does not explicitly disclose increasing/decreasing number of candidate downlink beams based on beam link quality.
Reial discloses the method of claim 22, wherein signaling the user equipment to vary the number of non-serving downlink beams of the serving cell for which measurements are reported comprises: signaling the user equipment to increase the number of non-serving downlink beams for which measurements are reported responsive to a deterioration in the beam link quality of the serving downlink beams (the measurement rate may be increased if measurement reports indicate that the link quality is close to a too poor quality threshold; see lines 11-12, page 18), and signaling the user equipment to decrease a number of candidate downlink beam for which measurements are reported responsive to an improvement in the beam link quality of the serving downlink beams (it is suggested that when the measurement report indicates a link improvement, the number of candidate beams are decreased; see lines 3-12, page 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deenoo, Nammi and Reial to request a wireless device to increase/decrease number of candidate transmission beams based on serving beam quality to reduce the impact on the network of the mobility monitoring process (see lines 20-23, page 5). 

	Regarding claim 25; Deenoo discloses a WTRU measures and reports beam link quality based on a CSI configuration.
	The combination of Deenoo and Nammi does not explicitly disclose changing from a pre-defined configuration to another.
Reial discloses the method of claim 18, wherein signaling the user equipment to adapt the UE-specific CSI configuration for the measurement reports comprises signaling the user equipment to change from a first pre-defined CSI configuration to a second pre-fined CSI configuration (the reference signals are first to be transmitted according to one of the multiple configurations; when the wireless device reports a certain signal quality level, a different measurement configuration is used; see lines 14-30, page 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deenoo, Nammi and Reial to change to a different predefined configuration to guarantee that the network and the wireless device are operating according to compatible configuration assumption (see lines 21-24, page 21). 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new reference Nammi (US 2019/0081739 A1) being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624. The examiner can normally be reached Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.L/Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415